DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making polyamide and polyamide, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2021
Applicant’s election without traverse of diammonium dicarboxylate salt in the reply filed on 5/31/2021 is acknowledged.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 14-15, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Wujciak et al (US 3365428), cited in IDS.
Wujciak discloses a process for a making of finely divided hexamethylenediamine terephthalate (HA-TPA) diammonium salt using the following steps:, 

2.    The resulting slurry of crystallized salt is centrifuged to a cake containing 16-18% (meeting the corresponding limitation of claim 15).

In reference to claims 16 and 20, Wujciak discloses that the salt is dried at a suitable temperature, e.g., at about 75° C, to a moisture content of 0.5% or less using a suitable oven such as an air-convection or a vacuum oven, or continuous drying equipment such as a rotary, a fluidized-bed or a stirred-vacuum dryer.
Regarding claim 23, Wujciak discloses that when a salt is employed as the polymer precursor, the difference between the total amount of each of the combined monomers in the polymer, and the total amount of corresponding monomer in the initial salt is preferably within the range of -1.5 to -1.5 mole percent of the latter amount (see 8:70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 13, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wujciak et al (US 3365428) in view of Richardson et al (US 4603193), cited in IDS.
Wujciak discloses a process, which comprises the following steps:
1. Preparation of hexamethylenediamine terephthalate diammonium salt by combining the  monomers at stoichiometric ratio  in water at 40° C (meeting the corresponding limitation of claims 1, 14, ).
Regarding claim 15, Wujciak discloses the solution, which contains about 30 % wt. salt, is kept at 95 C from this stage until it reaches a crystallizer unit.
2.    The resulting slurry of crystallized salt is centrifuged to a cake containing 16-18% (meeting the corresponding limitation of claim 3) (see Example 1 at 11:5).
3.    The salt is dried at a suitable temperature, e.g., at about 75° C (meeting the corresponding limitation of claim 4) to a moisture content of 0.5% or less (meeting the corresponding limitation of claim 8) using a suitable oven such as an air-convection or a vacuum oven, or continuous drying equipment such as a rotary, a fluidized-bed (meeting the corresponding limitation of claim 1) or a stirred-vacuum dryer (see 11:5).
Example 2 teaches the preparation of a fiber-formable polyamide by condensation of hexamethylene diammonium terephthalate (see 11:45), (meeting the corresponding limitation of claim 1).
In reference to claims 16 and 20, Wujciak discloses that the salt is dried at a suitable temperature, e.g., at about 75° C, to a moisture content of 0.5% or less using a suitable oven such as an air-convection or a vacuum oven, or continuous drying equipment such as a rotary, a fluidized-bed or a stirred-vacuum dryer.
Wujciak discloses a drying step takes place in a fluidized bed. However, the reference is silent regarding spraying the aqueous solution or slurry to the bed and directing a preheated gaseous medium.
Richardson teaches the following process (see 6:10):
EXAMPLE 1
Monomers:
10% hexamethylene diammonium adipate 65% hexamethylene diammonium terephthalate
25% hexamethylene diammonium isophthalate (meeting the limitations of claims 22 and 23)
Water Content: 15% (by weight)
Procedure:
The diacids, diamines and water were charged to the salt reactor of room temperature.
Once the salt reactor had been charged, it was purged 'with inert gas and heated to 218C at 480 psig. Upon leaving the salt section, the salt was passed into a two headed positive displacement pump. Following the pump, the salt solution was passed through a preheat zone and heated to 316C, Residence time in the preheater was 40 seconds.
It is clear that spraying the salt solution allows to create large contact surface, which reduces drying time.
Therefore, it would have been obvious to a person of ordinary skills in the art to spray Nylon salt into a fluid bed reactor in order to reduce drying time.
Note that claims 13, 16-18 and 21-22 are product by process ones.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same properties from modified Wujciak’s and Applicant’s processes, unless unexpected results are demonstrated. 
5.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wujciak et al  as applied to claims 1, 14-15, 20 and 23 above, and further in view of Nakai et al (US 20130172521).
Wujciak does not teach particle size of the Nylon salt. 
Nakai teaches the following method:
To a reactor equipped with a paddle-type stirring blade, 1177 g (7.08 mol) of TPA powder was fed, and heated to 145° C under sealing with nitrogen and under stirring at a number of rotations of 60 rpm. Then, 824 g (7.08 mol) of HA was added at 1 hour, the stirring was continued at 145° C. to yield a nylon salt powder (see Example 2 at 0091).
Nakai discloses that average particle size values within the range of 131 to 1222 um (see Table 1 at page 6).
Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same particle size range in Wujciak’s Nylon salt, since it produces at conditions, analogous to Nakai’s one.

Allowable Subject Matter
6.	Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Search for prior art does not reveal any reference teaching a tapped bulk density of the Nylon salt.
The closest prior art is represented by Nakai et al (see rejection above).
The reference discloses a process of making a Nylon salt, and its particle size distribution. 
However, Nakai fails to teach bulk density range of the particles.




 

 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765